PIERCE, Judge (Ret.).
Appellant Stephen G. Chambers entered a plea of guilty to the charge of robbery, and was thereupon sentenced to serve a term in the State Prison. Almost a year later he filed in the Trial Court a motion to vacate said judgment and sentence, which motion was denied. He has appealed such denial to this Court, and the Public Defender, appointed to represent Chambers on this appeal, has filed brief in this Court in his behalf.
After reviewing the facts contained in the record, the Public Defender says in his brief that he “has carefully examined the record on appeal and can find nothing which would arguably support an appeal;” whereupon he moved to be permitted to withdraw as attorney of record for appellant, under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The Public Defender has served a copy of said Brief upon Chambers, and subsequent thereto, Chambers filed a Pro Se Brief in his own behalf.
The record shows that at the time Chambers was sentenced he was present with his mother and his attorney. At the time his guilty plea was accepted, he appeared with *57his mother and his court appointed attorney. He discussed at length with the trial Court the fact that his plea was voluntarily given, that he was satisfied with the services of the Public Defender, and he was in fact guilty of the alleged charge.
We have carefully examined the entire record on file here on behalf of appellant Chambers, including his own Brief of December 1, 1972, and find nothing therein sufficient to justify a reversal of the order denying post-conviction relief. Accordingly the order is thereupon
Affirmed.
MANN, C. T„ and LILES, L, concur.